Citation Nr: 1001236	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder.

2.	Entitlement to service connection for a left knee 
disorder.

3.	Entitlement to service connection for a rash on the 
lower back.

4.	Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to 
December 2000, and from February 2003 to May 2004 in support 
of Operation Enduring Freedom/Operation Iraqi Freedom.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to the 
benefits sought. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

Under the duty to assist a claimant, VA will make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain. 38 
U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009). The duty to 
assist includes obtaining relevant records of treatment from 
a federal department or agency.             38 C.F.R. § 
3.159(c)(2) (2009). In June 2007 correspondence, the Veteran 
indicated that there was additional medical evidence to 
support her appeal through treatment records on file with the 
West Haven, Connecticut and Newington, Connecticut VA Medical 
Centers (VAMCs). The claims file currently contains VA 
treatment records for only a two-month period from April to 
May 2006. As a general principle, VA is deemed to have 
constructive possession of all pertinent records of VA 
medical treatment. See Bell v. Derwinski, 2 Vet. App. 611 
(1992). Therefore, a remand is required to obtain these 
identified treatment records.    

The duty to assist also warrants providing a VA medical 
examination where necessary to resolve a claim. See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


With regard to claimed knee disorders, the Veteran's service 
treatment history indicates in March 2004 a consultation for 
reported pain behind the knees and feet over the previous two 
months, with problems standing for extended time periods. The 
relevant assessment was of musculoskeletal strain in the 
bilateral lower extremities. On another consultation that 
month the Veteran indicated soreness behind the knees with 
pain on standing, which had started after running outdoors 
more frequently. The assessment was bilateral tendonitis vs. 
muscle strain. 

On an April 2004 post-deployment medical questionnaire the 
Veteran described the presence of pain behind the knees, and 
general leg problems, with joint injuries and muscle strains 
that continued to cause discomfort and difficulty with 
physical training. 

The report of an April 2006 VA outpatient clinical evaluation 
notes a complaint of bilateral knee pain, posterior aspect 
after prolonged standing, with no known precipitating injury. 
The assessment was in part of musculoskeletal complaints, 
likely related to carrying heavy equipment in Iraq.

On her December 2006 VA Form 9 (Substantive Appeal) the 
Veteran indicated having developed pain in both knees during 
service after carrying around nearly    70 pounds in heavy 
gear and equipment. The Veteran stated the pain had prevented 
her from standing in formation or walking for an extended 
period of time.            She indicated that the pain had 
continued from that time onwards.

Based on the foregoing, a medical inquiry is needed into the 
nature and likely etiology of any knee disorder. There is 
evidence of reported pain in service, and   the Veteran's own 
lay statement as to continuity of symptomatology to the 
present. An April 2006 report from a VA clinical provider 
likewise suggests that musculoskeletal complaints are related 
to carrying equipment during service.             As such, a 
VA orthopedic examination is warranted. 



As to claimed headaches, an April 2004 clinical record 
indicates the Veteran reported headaches which had started 
six months ago and occurred daily. The headaches were 
throbbing, and were without photophobia or phonophobia. The 
assessment was rebound headaches.

The Veteran described persistent headaches on a post-
deployment questionnaire. 

On an April 2006 VA consultation the Veteran reported having 
had headaches three times per week over the past few years. 
The treating clinical nurse practitioner categorized the 
headaches as most likely tension related, absent migraine 
symptoms or neurological signs. 

The report of an April 2006 VA general medical examination 
indicates an impression in part of headaches likely of the 
spasm type, with no neurologic deficits. 

The Board finds that another VA Compensation and Pension 
examination is necessary to determine whether the Veteran's 
claimed headaches are of service origin. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the West Haven, 
Connecticut and Newington, Connecticut VA 
Medical Centers and request copies of all 
available records of treatment from these 
facilities. All records and responses 
received should be associated with the 
claims file.

2.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the likely etiology of her claimed right 
and left knee disorders. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner 
initially indicate whether there are 
current disabilities of the right and left 
knees. The VA examiner should then opine 
whether the diagnosed disabilities are at 
least as likely as not (50 percent or 
greater probability) due to         an 
incident of the Veteran's military 
service, to include  all documentation of 
relevant treatment therein.                   
The examination should also take into 
account an       April 2006 VA clinical 
evaluation finding that musculoskeletal 
complaints were likely associated with 
carrying heavy equipment while in service.

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

3.	The RO should schedule the Veteran for 
a VA neurological examination to determine 
the likely etiology of her claimed 
headaches. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner opine whether the Veteran's 
headaches are at least as likely as not 
(50 percent or greater probability) due to 
an incident of the Veteran's military 
service, to include all documentation of 
relevant treatment therein.

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

4.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO should readjudicate 
the claims on appeal. If any benefit 
sought on appeal is not granted, the 
Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims. Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

